Citation Nr: 0211393	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-16 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to December 12, 1990, 
for a grant of service connection for chronic impingement 
syndrome with degenerative joint disease of the left 
acromioclavicular joint (left ACJ disability) based on clear 
and unmistakable error (CUE) in prior RO decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967.

In September 1998 the Board of Veterans' Appeals granted 
entitlement to service connection for a left ACJ disability.

The current appeal arose from the October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  To implement the Board's 
September 1998 favorable decision.  The RO rated as service 
connected a left ACJ disability with assignment of a 20 
percent evaluation effective December 12, 1990.

The Board in February 2001 remanded the case to honor the 
veteran's request for a videoconference hearing.  A 
transcript (T) of the hearing held in July 2002 is of record.


FINDINGS OF FACT

1.  The November 1973 rating decision, wherein the RO denied 
service connection for a left ACJ disability that it rated as 
traumatic myositis was not appealed.

2.  The July 1976 determination wherein the RO declined to 
reopen the claim was not appealed.



3.  The RO received the veteran's formal application to 
reopen the claim for service connection on December 12, 1990; 
there was an informal application of record on May 9, 1990 
within a year prior to that date.

4.  The Board in September 1998 granted service connection 
for a left ACJ disability; the RO implemented the decision in 
October 1998 when it determined that the effective date for 
service connection was December 12, 1990, the date of receipt 
of the formal application to reopen.

5.  The RO determinations of November 29, 1973 and July 19, 
1976 did not contain any kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error; the rating decisions constituted a valid exercise in 
rating judgment and interpretation of the evidence of record, 
nor did the RO commit grave procedural error in either 
determination.


CONCLUSIONS OF LAW

1.  The rating decision of November 29, 1973 wherein the RO 
did not grant service connection for a left ACJ disability 
and the determination of July 19, 1976, wherein the RO 
declined to reopen the claim did not constitute CUE.  38 
U.S.C.A. §§ 310, 4005 (in effect in 1973 and 1976); 38 C.F.R. 
§§ 3.1(q), 3.103, 3.104, 3.105, 19.109, 19.112, 19.113, 
19.116, 19.118, 19.119, 19.120, 19.121, 19.153 (1973 and 
1976).

2.  The criteria for an effective date for service connection 
for a left ACJ disability retroactive to May 9, 1990, have 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records contained a January 1965 clinical 
record entry that referred to an injury of the left upper arm 
with no limitation of motion and soft tissue tenderness.  The 
impression appears to be question of myositis.  The 
separation medical examination early in 1967 showed no 
history of painful or trick shoulder and that the clinical 
examination found normal upper extremities.  

The veteran's initial VA compensation application, filed in 
December 1969, was for knee and eye disabilities.  

The first reference to the shoulder was nonspecific in the 
veteran's letter to the RO in July 1973.  

A left shoulder injury in service was initially mentioned in 
July 1973 correspondence to the RO wherein he reported recent 
treatment of other joints.  

A VA medical examination in 1970 and additional VA medical 
records through mid 1973 were pertinently unremarkable.  The 
summary of VA hospitalization in September 1973 showed the 
admission was for a disability of the right knee.  No other 
pertinent clinical diagnoses were reported as noted but not 
treated, and the summary did not mention the left shoulder.  

The RO in November 1973 denied service connection for a 
disability of the left shoulder that it rated as traumatic 
myositis.  The rating board noted, in essence, that residuals 
of the injury treated in January 1965 were not found on VA 
examinations.  Notice was issued in January 1974.  

The veteran's request for an increase in compensation was 
received in April 1974 and other correspondence that referred 
to VA medical treatment mentioned a knee disability.  


The VA hospitalization, outpatient treatment and examination 
records through late in 1974 that formed the basis of a 
December 1974 rating decision referred to the right knee.  

In November 1975, the RO received the veteran's 
correspondence wherein he reported having been admitted 
recently to a VA hospital for treatment of a service-
connected disability.  The RO obtained the hospital summary 
from October 1975 that showed he was treated for chronic 
subluxation of the biceps tendon, left shoulder.  The history 
in the summary referred to an injury during military service 
and continuous left shoulder pain since then.

The RO in February 1976 advised the veteran that service 
connection had previously been denied, the basis for the 
decision and of the need for new and material evidence of 
disability and continuity of treatment since military 
service.  His reply early in 1976 recalled having been 
examined at VA in 1973 and as a VA outpatient from 1969 to 
1973.  After further development, the RO advised him in July 
1976 that a review of the records he mentioned, did not show 
evidence of treatment for the left shoulder earlier than the 
hospital admission in 1975 which did not contain evidence not 
previously considered.  The letter was sent to his address of 
record.  

The veteran advised the RO in correspondence received in late 
April 1977 that he wished to appeal the decision on his left 
shoulder.  The RO accepted this correspondence as a notice of 
disagreement.  The RO issued a statement of the case (SOC) in 
June 1977 after it completed a rating decision on the left 
shoulder in response to the notice of disagreement.  The 
veteran's response to the SOC in June 1977 again mentioned 
the previously reported history of VA treatment for the left 
shoulder.  He asked that the RO advise him if this would have 
a "bearing on my case, before I appeal your decision".  

The RO letter in August 1977 advised him that the VA San 
Antonio outpatient records were of record, that they were not 
sufficient, and that medical evidence must be submitted to 
show the disability was incurred in or aggravated in service.  
A copy of the SOC and this letter was sent to a service 
organization.

The veteran's next correspondence of record, a letter that 
the RO received on December 12, 1990, in part sought to 
reopen the claim for a disability of the left shoulder.  The 
private medical reports he submitted with the application 
were dated in November 1990.  On a VA medical examination in 
1991 he reported VA treatment for the left shoulder initially 
in 1974.  He recalled the pertinent medical history in a 
letter to the RO early in 1992.  

The Social Security Administration (SSA) records contained a 
decision dated in early 1992 that noted severe orthopedic 
impairment of the left shoulder.  The SSA medical record 
contained a May 9, 1990 VA neurosurgery clinic report that 
referred to left shoulder pain and that he was to return to 
the orthopedic clinic for his left shoulder.  Earlier private 
reports in 1982 and 1985 did not mention the left shoulder.  
Earlier VA records from 1988 forward were unremarkable for 
the left shoulder until May 1990. 

The RO also asked for VA clinical records beginning in 1967 
and received records for the left shoulder from late 1975 
through mid 1976.  The outpatient records then resumed from 
the early 1980's and essentially duplicated records from the 
late 1980's.  He reported VA treatment in 1969 and 1974 on an 
examination in 1993, and referenced it again in a letter of 
January 1994 to the RO.  

Pursuant to a Board remand in 1994 the RO located additional 
VA inpatient records from the veteran's hospitalization in 
September 1973 that supplemented the records obtained 
previously.  The reported history mentioned a left shoulder 
injury when the knee injury occurred during service and a 
complaint of abduction of the left shoulder.  The system 
review mentioned left shoulder difficulty.  The physical 
examiner noted he did not hyperabduct the left shoulder to 
170 degrees and that it was possible he had a partial type 
cuff tear from the previously reported injury.  

The impression included old healed cuff tear of the left 
shoulder.  Other outpatient records showed the left shoulder 
mentioned from June 1975 through September 1975 and included 
the veteran's opinion it was related to an injury during 
military service.  

Thereafter, the Board in December 1996 reopened the claim and 
returned the case to the RO for further consideration on the 
merits.  The veteran in April 1998 supplemented the record 
with additional argument that was essentially consistent with 
the previous recollection of his VA medical treatment.  The 
Board in September 1998 granted service connection for left 
shoulder disorders diagnosed as chronic impingement syndrome 
and acromioclavicular joint degenerative changes.
The RO implemented the decision in October 1998 when it 
assigned a 20 percent disability rating from December 12, 
1990, the date it found the claim had been reopened.

The RO correspondence in November 1998 provided the veteran 
and his representative with notice.  He disagreed with the 
effective date arguing it should have been in 1973 and that 
there was CUE that should be corrected since all his 
responses had been timely.  He asserted in 1999 in response 
to a RO decision that affirmed the effective date, that in 
1990 he answered a remand rather than reopening his claim and 
added duplicate VA records from the mid 1970's.  He wrote 
separately late in 1999 that he had claims and appeals in 
1969, 1973-1977, in 1982, 1988 and 1990.  Thereafter, in 
early 2000 he argued the effective date should be no later 
than his hospital admission in October 1975.  His 
representative asserted the effective date should be no later 
than August 1977 in light of the Board's reporting of the 
record in its December 1996 decision.  The veteran then 
argued early in 2001 that the effective date should be from 
March 1975.  More recently the representative argued that 
liberalizing law provisions in 38 C.F.R. § 3.114 as discussed 
in McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) 
supported an earlier effective date.

At the Board hearing in July 2002, the veteran recalled that 
he had appealed the decisions in the early 1970's, that he 
inquired about his claim and was told it was at the Board (T 
1-4).  He also recalled that his representative sent letters 
regarding the left shoulder and had paperwork (T 4-5).  The 
veteran noted the information regarding the history of his 
left shoulder and that he had the impression at the time he 
would be compensated (T 6, 8).  He summarized his argument 
stating he appealed claims filed in the early 1970's, that he 
had been fighting ever since (T 8, 10). 


Criteria

The November 1973 and July 1976 rating decisions were not 
appealed and the decisions are final.  38 U.S.C.A. § 4005 
then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
in 1976.  (The 1973 version of the applicable regulations 
cited herein are essentially the same and will not be cited 
hereafter.)

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 


(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1976).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1976).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1976).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1976). 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1976).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1976).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1976).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1976).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1976).

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation.  The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25, in accord 
38 C.F.R. § 19.109 (1976).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Statement of the Case will be forwarded to the appellant 
at the latest address of 
record and a separate copy provided to his or her 
representative (if any). With the Statement of the Case, the 
appellant and the representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, "Appeal to Board of 
Veterans' Appeals.''  38 C.F.R. § 19.30, in accord 38 C.F.R. 
§§ 19.114, 19.115 (1976).




The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed; however, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 C.F.R. 
§ 19.31, in accord 38 C.F.R. § 19.121 (1976).

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 C.F.R. § 19.34, in accord 
38 C.F.R. § 19.119 (1976).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case. 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed. The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested. 
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal. 38 C.F.R. § 20.202, in accord 38 C.F.R. § 19.116 
(1976).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 

The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case. The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of the request for 
extension may be appealed to the Board.  38 C.F.R. 38 C.F.R. 
§§ 20.302, 20.303, in accord 38 C.F.R. § 19.118 (1976).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  


In addition, receipt of one of the following will be accepted 
as an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the temporary disability retired list will be 
accepted as the date of receipt of claim.  

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.


(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5, in accord 38 C.F.R. 
§ 19.103 (1976).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the United State Court of appeals for veterans claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the RO or the Board, but not requested.  The 
argument for an earlier effective date is not a purely legal 
question that the VCAA would not affect.  See for example 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

However, the VCAA is not applicable to CUE claims/motions 
which the veteran relies on to compel an earlier effective 
date for service connection from the early 1970's.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).

The rating decision in 1998 that assigned the December 1990 
effective date was appealed so there is no need to refer to 
CUE as the basis for an earlier effective date that could be 
based on the application to reopen under existing law and 
regulations.  Thus, to this extent the VCAA would arguably 
apply.  In any event, the appellant was afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant also appeared at a Board 
hearing.  He was given ample opportunity to identify evidence 
that could support the claim and the RO obtained such 
evidence.  The RO issued several supplemental statements of 
the case that discussed relevant evidence and argument, 
advised him of the applicable law and the reasons for the 
effective date determination.  

Thus, in light of his statements and failure to indicate 
evidence at the Board hearing, the Board finds that the 
relevant evidence available for an equitable resolution of 
the appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claims.  The veteran has not 
indicated the likely existence of any evidence that has not 
already been obtained that would be crucial in the claim from 
the standpoint of substantiating compliance with the 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  No other relevant but outstanding records 
that are likely available have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

Further, the veteran has not disputed that VA has completed 
the development required.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).  The SSA records 
were requested and the information received essentially 
duplicated other medical evidence on file.  The Board finds, 
therefore, that VA has fulfilled its obligation to the 
appellant, informing him of the reasoning against the claim 
and providing the pertinent VA regulations.  




The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
hypertechnical compliance under the new law would only serve 
to further delay resolution of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  See for 
example Livesay, 15 Vet. App. at 178.  See also Dela Cruz, 15 
Vet. App. at 149 holding a remand under the VCAA is not 
required where an appellant was fully notified and aware of 
the type of evidence required to substantiate his claim and 
no additional assistance would aid in further developing his 
claim.


Earlier Effective Date/CUE

The Board notes that the veteran and his representative 
argue, in essence, that the RO in 1973 and 1976 committed CUE 
when it failed to grant service connection for a left ACJ 
disability.  The RO adequately addressed this CUE claim in 
the February 1999 decision and in a subsequent supplemental 
statement of the case.  There are currently two statutorily 
authorized means to obtain reevaluation of a final VA benefit 
decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, 
respectively, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  



The Board observes that there exists a nonstatutory means to 
obtain review of a previously denied claim, holding that 
while a breach of the duty to assist is not the type of error 
that can provide the basis for a CUE claim in accordance with 
this Court's case law, in cases of grave procedural error, RO 
or Board decisions are not final for purposes of direct 
appeal.  See Simmons v. West, 14 Vet. App. 84, 91 (2000), 
holding that the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may deprive 
a claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation.  See also Tetro v. Gober, 
14 Vet. App. 100 (2000).  

Here the service medical records available for review showed 
one complaint and an unremarkable separation examination 
regarding the left shoulder clinically and by history.  Other 
examples of grave procedural error referred to in Tetro were 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding either 
decision.  There is no argument that the appellant did not 
receive adequate notice and appeal rights as provided in the 
regulations in effect at that time.  However, equitable 
tolling may be an available remedy if the appellant can show 
VA misled him, and that he reasonably relied on the 
misrepresentation by neglecting to file an appeal.  

The argument in support of the claim does not point to any 
misinformation or other dilatory action by VA he or his 
representative reasonably relied on to cause him not to file 
an appeal.  



He does allude through his testimony to being the victim of 
bad advice or misinformation regarding the claim, but such 
advice cannot estop the government from denying a benefit.   
See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998); Bone v. Brown, 9 Vet. App. 446 (1996); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  

He has made an argument of having an ongoing appeal but the 
record clearly does not support that.  It is well settled 
that there is a presumption of regularity of the 
administrative process absent clear evidence to the contrary. 
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  

However if the appellant submits clear evidence to the effect 
that VA's regular practices are not followed or are not 
regular, the Secretary is no longer entitled to the benefit 
of the presumption.  Then the burden shifts to the Secretary 
to show such practices were followed.  See Warfield, 10 Vet. 
App. at 486; see also Rosler v. Derwinski, 1 Vet. App. 241, 
242 (1991). 

The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  The record is simply void 
of any indication from the veteran or is representative at 
the time of an ongoing claim as he contends.  What the 
appellant has not submitted to support this aspect of the 
claim is evidence from other sources recounting experiences 
with VA practices and procedures that could serve as clear 
evidence to the contrary required to rebut the presumption of 
administrative regularity. See for example Ashley, 2 Vet. 
App. at 66.  Therefore, the Board finds that the appellant 
has not presented clear evidence to the contrary to rebut the 
presumption that the VA administrative regularity since the 
1970's. 



The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

For example, changed diagnosis, failure to fulfill the duty 
to assist and a disagreement as to how the facts were weighed 
or evaluated are not examples of CUE.  Nor does CUE include 
the otherwise correct application of a statute or regulation 
where, subsequent to the RO decision, there has been a change 
in the interpretation of the statute or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the 1973 decision revealed that the 
veteran sought service connection for the left shoulder from 
an injury and that the questioned traumatic myositis 
mentioned once in service medical records was not reported on 
the initial VA examinations or earlier VA compensation claims 
or mentioned in contemporaneous VA records the RO had 
obtained.  

The RO in the November 1973 decision noted the pertinent 
findings in service and on the VA examinations or other 
contemporaneous records.  Thus the basis for the decision is 
readily apparent.  The VA hospital summary from 1973 did not 
mention the left shoulder.  

Thus, it appears that the RO carefully considered the record 
that showed no contemporaneous evidence of a chronic left 
shoulder disability linked to military service.  Notice was 
furnished, and the veteran was clearly afforded due process 
and offered the opportunity to appeal the decision.  He did 
not submit any correspondence to the RO that could be 
construed as an intention to appeal the decision reading the 
left shoulder although he did correspond with VA regarding 
another disability. 

The failure to grant service connection 1973 is one aspect of 
the CUE claim.  The VA examiners undoubtedly noted the 
veteran's complaints on the examination form, which did not 
mention the left shoulder, and his interviews that were 
directed to other matters.  

With this in mind, the Board points out that when the 
appellant's argument of error of fact or law as cited above, 
is applied either specifically or collectively to the facts 
as known before the RO in November 1973, the conclusion then 
made was reasonable.  No medical record on file undebatably 
compelled the conclusion that the veteran had chronic left 
shoulder disability especially since no manifestations were 
found on the VA examination that appeared to have carefully 
evaluated his complaints.  The rating board noted the 
examination report that included the veteran's report of 
symptoms and service medical records.  

Reasonable judgment did not compel the conclusion that the 
veteran had chronic left shoulder disability.  Further, the 
RO did expressly refer to the examination reports.  The RO 
had various elements to consider in deciding what should be 
service connected and it was not unreasonable for it to rely 
on the VA examinations in addition to other evidence.  
However, there was no requirement that the RO provide 
meticulous reasons and bases for a decision, although the RO 
did refer to the examination reports and service medical 
records to support its decision.  The veteran did not advise 
the RO at the time of any other evidence crucial to the 
claim.

Clearly, the applicable law and regulations extant at the 
time of the decision were correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
RO considered all pertinent documentary evidence, and it does 
not appear that a relevant document was overlooked or brought 
to the RO's attention but not obtained.  The facts as they 
were known to the RO lack evidence of an error, such that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, the basis for the RO determination in response 
to the claim of error in the 1973 rating action is readily 
apparent from the record.  

Turning to the July 1976 RO determination, the Board must 
advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  The argument that the veteran's presentation 
established the chronic left shoulder disability linked to 
military service essentially is a question of interpretation 
of evidence.  For example, the examiner during VA 
hospitalization in 1973 reported the veteran's belief that 
his left shoulder problem was linked to an injury during 
military service.  Further there was the examiner's reference 
to a possible cuff tear.  

However the linkage to service was not obvious from the 
report.  The RO also apparently reviewed VA records that the 
veteran mentioned in concluding there was no new and material 
evidence of a relationship between the left shoulder 
complaints at the time and a claimed injury during military 
service years earlier.  Thus, in view of the record, which 
did not show continuity that the veteran claimed, there was 
obviously a basis for more than one valid interpretation of 
the evidence.  

Overall, the Board finds that the criteria for CUE existing 
in the prior final determination of July 19, 1976 have not 
been met.  The RO was conscientious in reviewing medical 
opinion in light of the veteran's contentions.  The RO 
determination could not be found clearly erroneous when it 
considered the available record.  

In summary, the Board must conclude that the veteran has not 
articulated a plausible argument based on a failure of the RO 
to apply the law or misapplication of the law to his case in 
light of the contemporaneous evidence either in 1973 or 1976.  
That is, he has offered no compelling undebatable evidence 
that is determinative under the VA adjudication criteria then 
in effect.  See Fugo v. Brown, 6 Vet. App 40, 43-44 (1993).  
Disagreement with the way the evidence was evaluated or 
interpreted is not a valid basis to find CUE, unless it can 
be clearly shown there was only one permissible 
interpretation of the evidence.  

The RO appeared to follow the adjudication principles 
expressed in applicable regulations.  Thus, the express 
determination against service connection in November 1973 
initially and then in declining to reopen the claim in July 
1976 is understandable, and in accord with rating judgment, 
as in each instance the determination was made after a review 
of the record.  The Board has no reason to question that the 
RO reviewed the available record as it reported to the 
veteran in 1976 after he queried the RO upon receiving a SOC.  
That the entire record reviewed was apparently not duplicated 
and associated with the claims file does not lead to the 
conclusion that the available VA treatment record was not 
reviewed.  

Therefore, the Board must find that the rating decisions in 
1973 and 1976 at issue were in accord with acceptable rating 
judgment.  Clearly, it was not shown that the evidence 
compelled service connection for a chronic left ACJ 
disability as claimed.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993). 

Turning to the question of an earlier effective date on a 
basis other than CUE, the law and regulations governing the 
appropriate effective date for service connection are set out 
in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection shall be the later of the date of 
claim or the date entitlement arose.  

The basis for the effective date selected by the RO is 
readily apparent from the record.  Noteworthy is the date of 
receipt of the formal application to reopen the claim in 
December 1990.  Nothing specific to the claim was 
communicated to the RO earlier but there is a pertinent 
communication earlier in the claims folder.  The veteran has 
mentioned various dates of claims but the record shows that 
pertinent information regarding the left shoulder after the 
1970's does not appear again in records until 1990.  

There was a VA examination report of May 9, 1990 that, 
although not directed to the left shoulder, did indicate left 
shoulder pain and then referral for further evaluation.  
Other disorders are reported in earlier records obtained form 
VA and SSA and they show no reference to any left 
shoulder/ACJ disability until 1990.  Thus, the veteran is 
correct that he had treatment but it does not relate to the 
left shoulder or otherwise mention any such disorder.  Thus 
there is no plausible basis for an earlier date of claim 
based on these reports.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p) (2001).  The medical evidence 
submitted with the application to reopen was pertinent but 
being private records the date of receipt controlled.  The 
Board observes that mere presence of the medical evidence 
does not necessarily establish intent on the part of the 
veteran to seek service connection for the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, here 
the record leaves no doubt regarding his intention. 

That the VA examination report should constitute, in essence, 
an informal claim is persuasive.  Under section 3.157(a), a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits if it meets the requirements 
of section 3.157(b).  Section 3.157(b)(1) addresses when a VA 
examination report may constitute an informal claim.  This 
provision is applicable when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  

A claim specifying that the left shoulder disability was the 
benefit sought was submitted within one year of the 
examination date.  Therefore, the basis for acceptance of the 
May 1990 report as a claim under the regulation is met here.  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim from May 1990.  Consequently, 
the record does allow for an earlier effective date for 
service connection in this case.  The VA medical report was 
followed by a communication or actions contemplated by 
38 C.F.R. §§ 3.157 and 3.160 to establish an informal claim 
at the time.  Therefore, the appropriate effective date for 
service connection should be May 9, 1990, and compensation 
would be properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

On receipt of the veteran's correspondence in December 1990 
the claim was decided on the record culminating with the 
favorable Board decision.  The record as noted previously 
does not support an effective date in either 1973 or 1976.  
The veteran has asserted his claim for an earlier effective 
date based upon CUE, and the Board has reviewed the claim.  
The Board believes that an obvious earlier effective date is 
warranted on the facts found were CUE is not an issue 
although the Board must observe that the provisions of 
38 C.F.R. § 3.114 or McCay do not appear applicable to the 
facts of this case as no liberalizing law is pertinent to the 
matter at hand.  


ORDER

The rating determination of November 29, 1973, wherein the RO 
did not grant service connection for a left ACJ disability, 
and the rating determination July 19, 1976 wherein the RO 
declined to reopen the claim did not constitute CUE, the 
appeal is denied to this extent.

Entitlement to an effective date retroactive to May 9, 1990, 
for service connection for a left ACJ disability is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

